internal_revenue_service number release date index numbers -------------------------- -------------------------------- --------------------------- ------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-138810-11 date date legend distributing controlled sub sub sub acquiring shareholder a --------------------------- ------------------------------------ ------------------------ ---------------- ------------------------------------------------------ ------------------------ -------------------------- ------------------------ ------------------------------- ----------------------------------------------------- ------------------------ ----------------------------------------- -------------------------- ------------------------ --------------------------------------- ------------------------------- ------------------------ -------------------------- plr-138810-11 -------------------------- ---------------------- -------------------------- ----------------------- -------------------------- --------------------- -------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ---------------------- ------------------------------------------------------------------------ ---------------- ---- ---- shareholder b shareholder c date d date e business x business y a b dear -------------- this letter responds to your date request for rulings under sec_355 sec_368 and related provisions with respect to the proposed transaction defined below the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more plr-138810-11 persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a closely held subchapter_s_corporation that is engaged through wholly owned qualified subchapter_s subsidiaries each a qsub and wholly owned limited_liability companies in business x and business y distributing has one class of common_stock outstanding which is owned a percent by shareholder a a percent by shareholder b and b percent by shareholder c distributing wholly owns among other entities sub sub and sub sub is a qsub that directly conducts business x and business y sub is a qsub that directly conducts business y sub is a qsub that was formed on date d for purposes of the proposed transaction financial information submitted by distributing indicates that business x and business y each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years on date e the shareholders of distributing formed acquiring and acquiring made an election under sec_1362 to be taxed as a subchapter_s_corporation acquiring has one class of common_stock outstanding which is owned a percent by shareholder a a percent by shareholder b and b percent by shareholder c proposed transaction for what are represented to be valid business reasons distributing has proposed the following transaction to separate business y from business x the proposed transaction i ii iii distributing will form controlled and elect to treat controlled as a qsub pursuant to sec_1361 sub will transfer all of its assets and operations related to business y to distributing and distributing will contribute such assets to sub distributing will then transfer all of the stock of sub and sub to controlled and distribute pro_rata all the controlled stock to the shareholders of distributing the distribution pursuant to sec_1 b i the distribution will cause a termination of controlled’s qsub election with controlled being treated as a new corporation acquiring all of its assets and assuming all of its liabilities from distributing immediately before the distribution in exchange for the stock of controlled the contribution plr-138810-11 iv v immediately after the distribution the shareholders of distributing will contribute all of their controlled stock to acquiring the acquisition immediately after the acquisition acquiring will liquidate controlled under applicable state law the liquidation and will elect to treat both sub and sub as subchapter_s subsidiaries pursuant to sec_1361 representations contribution and distribution the taxpayer makes the following representations regarding the contribution and the distribution the indebtedness owed by controlled to distributing after the distribution will not a constitute stock_or_securities b no part of the consideration to be distributed by distributing in the distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is c representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d neither business x nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the distribution distributing has been the principal_owner of the goodwill and significant assets of business x and will continue to be the principal_owner following the distribution following the transaction distributing will continue the active_conduct of its e business independently and with its separate employees the five years of financial information submitted on behalf of controlled is f representative of its present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted plr-138810-11 g neither business y nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the distribution distributing will have been the principal_owner of the goodwill and significant assets of business y and controlled or its successor will be the principal_owner following the distribution following the transaction controlled or its successor will continue the active h conduct of its business independently and with its separate employees the distribution is being carried out for the following corporate business i purposes i to allow business y to separately borrow from third party lenders and independently market its business and ii to market its business to customers of business x the distribution is motivated in whole or substantial part by one or more of these corporate business purposes the transaction is not being used principally as a device for the distribution of the j earnings_and_profits of distributing or controlled or both see sec_355 for purposes of sec_355 immediately after the distribution no person k determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person l determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution m the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation plr-138810-11 immediately after the transaction taking into account sec_355 either i no n person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before the transaction or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 the total adjusted bases and the fair_market_value of the assets transferred to o controlled by distributing will equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets are subject p the liabilities assumed if any as determined under sec_357 by controlled were incurred in the ordinary course of business and are associated with the assets being transferred the total fair_market_value of the assets transferred by distributing to controlled q in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange r no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution other than intercompany loans or obligations that have arisen or will arise between the parties in the ordinary course of business s payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in t sec_368 and iv distributing and controlled each will pay its own expenses if any incurred in u connection with the distribution distributing is a subchapter_s_corporation within the meaning of sec_1361 v there is no plan or intention to revoke or otherwise terminate the s_corporation_election of distributing plr-138810-11 no property deemed transferred between distributing and controlled has or will w claim investment_credit under sec_46 acquisition and liquidation the taxpayer makes the following representations regarding the acquisition and the liquidation the fair_market_value of the acquiring stock and other consideration received by x each shareholder of controlled will be approximately equal to the fair_market_value of the controlled stock surrendered in the exchange at least percent of the proprietary interest in controlled will be exchanged for y stock of acquiring and will be preserved within the meaning of sec_1_368-1 acquiring will acquire at least percent of the fair_market_value of the net assets z and at least percent of the fair_market_value of the gross assets held by controlled immediately prior to the proposed transaction for purposes of this representation amounts paid_by controlled to dissenters amounts paid_by controlled to shareholders who receive cash or other_property amounts used by controlled to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by controlled immediately preceding the transfer will be included as assets of controlled immediately prior to the proposed transaction aa after the proposed transaction the shareholders of controlled will be in control of acquiring within the meaning of sec_368 bb neither acquiring nor any person related to acquiring within the meaning of sec_1_368-1 has any plan or intention to reacquire any stock of acquiring issued in the proposed transaction acquiring has no plan or intention to sell or otherwise dispose_of any of the cc assets of controlled acquired in the proposed transaction except for dispositions made in the ordinary course of business dd the liabilities of controlled assumed as determined under sec_357 by acquiring and the liabilities if any to which the transferred assets are subject were incurred by controlled in the ordinary course of its business and are associated with the assets transferred ee following the proposed transaction acquiring will continue the historic_business of controlled or use a significant portion of controlled's historic_business_assets in a business plr-138810-11 ff at the time of the proposed transaction acquiring will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in acquiring that if exercised or converted would affect the acquisition or retention of control as defined in sec_368 gg acquiring controlled and the shareholders of controlled will each pay their respective expenses if any incurred in connection with the proposed transaction hh there is no intercorporate indebtedness existing between acquiring and controlled that was issued acquired or will be settled at a discount no two parties to the proposed transaction are investment companies as ii defined in sec_368 and iv the fair_market_value of the assets of controlled transferred to acquiring will jj equal or exceed the sum of the liabilities of controlled assumed as determined under sec_357 by acquiring plus the amount of liabilities if any to which the transferred assets are subject kk controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 acquiring is a subchapter_s_corporation within the meaning of sec_1361 there ll is no plan or intention to revoke or otherwise terminate the s_corporation_election of acquiring rulings contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows on the contribution and the distribution the contribution followed by the distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the contribution sec_357 and a controlled will recognize no gain_or_loss on the contribution sec_1032 plr-138810-11 controlled’s basis in each of the assets received in the contribution will be the same as the basis of the asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period in each of the assets received in the contribution will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the distribution sec_361 distributing’s shareholders will recognize no gain_or_loss and no amount will be includible in their income on the receipt of controlled stock in the distribution sec_355 the aggregate basis of the controlled stock and the distributing stock in the hands of distributing’s shareholders immediately after the distribution will be the same as the aggregate basis of the distributing stock held by the distributing shareholders immediately before the distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder will include the holding_period of the distributing stock held by each shareholder provided the distributing stock was held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_1_312-10 the accumulated_adjustments_account of distributing will be allocated between distributing and controlled in a manner that is similar to the manner in which earnings_and_profits of distributing will be allocated under sec_312 in accordance with sec_1 d controlled’s momentary ownership of the stock of sub and sub as part of the reorganization under sec_368 will not prevent acquiring from electing to treat sub and sub as qsubs of acquiring before the expiration of the five year period described in sec_1361 and sec_1_1361-5 provided that a immediately following the termination of their status as qsubs sub and sub are each otherwise eligible to have a qsub election made for it and b the elections are made effective immediately following the termination of controlled’s qsub election plr-138810-11 acquisition and liquidation based solely on the information submitted and the representations set forth above we rule as follows on the acquisition and the liquidation the acquisition and liquidation will be treated for federal_income_tax purposes as the transfer by controlled of substantially_all of its assets to acquiring solely in exchange for acquiring stock and the assumption by acquiring of controlled’s liabilities rev_rul c b the transfer by controlled of substantially_all of its assets to acquiring solely in exchange for acquiring stock and the assumption by acquiring of the liabilities of controlled will constitute a reorganization within the meaning sec_368 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of controlled acquiring and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by controlled on the transfer of all of its assets to acquiring in exchange for acquiring stock and the assumption by acquiring of controlled’s liabilities as described above sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the distribution of the acquiring stock to its shareholders sec_361 no gain_or_loss will be recognized by acquiring on its receipt of the assets of controlled in exchange for acquiring stock sec_1032 the basis of controlled’s assets in the hands of acquiring will be the same as the basis of such assets in the hands of controlled immediately before their transfer sec_362 the holding_period of controlled's assets in the hands of acquiring will include the period during which such assets were held by controlled sec_1223 no gain_or_loss will be recognized by shareholder a shareholder b and shareholder c on their receipt of the acquiring stock in exchange for their controlled stock as described above sec_354 the basis of the shares of the acquiring stock received by shareholder a shareholder b and shareholder c will be the same as their bases in the controlled stock surrendered in exchange therefor sec_358 plr-138810-11 the holding_period of the acquiring stock received by shareholder a shareholder b and shareholder c will include the holding_period of the controlled stock surrendered in exchange therefor provided that the controlled stock is held as a capital_asset on the date of the exchange sec_1223 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or on the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular this office has not reviewed any information pertaining to and has made no determination regarding i sec_1_355-2 whether the distribution satisfies the business_purpose requirement of ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 iv whether distributing or acquiring otherwise meets the requirements of a subchapter_s_corporation under sec_1361 and v whether controlled sub sub or sub otherwise meets the requirements of a qsub under sec_1361 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-138810-11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _________________________ richard k passales senior counsel branch office of associate chief_counsel corporate
